DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 24, 2022 has been entered. Claims 1-9 and 11-20 remain pending in the application.  Claims 5, 6, 11, and 14-20 are withdrawn from consideration.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 8, in line 12 requires a plurality of electrically resistive traces thick film printed on the ceramic substrate. However line 7 already requires the heater to have at least one electrically resistive trace thick film printed on the ceramic substrate. It is unclear if the plurality of electrically resistive trace thick film of line 12 is the same or in addition to the at least one electrically resistive trace thick film of line 7. For the purposes of examination, the examiner is going to treat the claim as if it read, " . . . a heater assembly positioned on the outer surface of the ice mold for supplying heat to ice cubes formed in the ice mold for releasing the ice cubes from the ice mold, the heater assembly includes a heater having a ceramic substrate, the ceramic substrate has a plurality of electrically resistive trace thick film printed on the ceramic substrate and at least one electrically conductive trace thick film printed on the ceramic substrate, the heater is configured to generate heat when an electric current is supplied to the at least one electrically resistive trace, wherein the ice mold includes a plurality of ice cavities each shaped to form a respective ice cube in the ice mold, the heater includes the plurality of electrically resistive traces thick film printed on the ceramic substrate, and each of the plurality of electrically resistive traces is aligned with an individual corresponding cavity of the plurality of cavities for supplying heat to ice cubes formed in the cavities for releasing the ice cubes from the ice mold.”
By virtue of dependency claim 9 is also rejected
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0321944 to Sherman et al., hereinafter referred to as Sherman in view of US 2016/0201965 to Abeygunawardana, hereinafter referred to as Abeygunawardana.
In reference to claim 1, Sherman and Abeygunawardana discloses the claimed invention.
Sherman discloses an ice maker (10), comprising: 
an ice mold (22) having an inner surface (32, see figs 2-3) and an outer surface (36, see figures 4-5), the inner surface of the ice mold is configured to retain water for forming ice cubes in the ice mold, the ice mold includes a plurality of ice cavities (34a-d) each shaped to form a respective ice cube in the ice mold; and 
a heater assembly (24) positioned on the outer surface (36) of the ice mold, the heater assembly includes a plurality of heating elements (24a-d), each of the plurality of heating elements is aligned with an individual corresponding cavity (34a-d)  of the plurality of cavities for supplying heat to ice cubes formed in the cavities for releasing the ice cubes from the ice mold [0053], the heater assembly includes a plurality of electrical conductors (42) extending between the plurality of cavities and electrically connecting the plurality of heating elements (24a-d, see fig. 6).
Sherman fails to disclose the ice making cavities formed as lobes. However, Abeygunawardana teaches that it is known in the art of ice makers to provide the ice making tray such that the cavities (144) are in the shape of lobes, see figures 3-4. This is strong evidence that modifying Sherman as claimed would produce predictable result (e.g. form ice within an ice maker). Further there is no evidence of record that the particular shape of the ice making tray is significant in any way. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sherman by Abeygundawardana such that the ice making cavities were formed as lobes since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of forming ice. Further, it has been held a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
In reference to claim 2, Sherman and Abeygunawardana discloses the claimed invention.
the heater assembly (24) is positioned along an underside of the ice mold (note side 36 is an underside of mold 22) [0051].

Claims 3, 4, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman and Abeydunawardana and in further view of US 7,241,131 to Booth et al., hereinafter referred to as Booth.
In reference to claim 3, Sherman, Abeydunawardana, and Booth disclose the claimed invention.
Sherman  fails to disclose the heater assembly includes a heater having a ceramic substrate, and the plurality of heating elements of the heater assembly are formed by a plurality of electrically resistive traces printed on the ceramic substrate of the heater. 
Booth teaches that it is known in the art of heater assemblies to provide the heater such that it includes a heater having a ceramic substrate, see column 5 lines 50-55, and a plurality of heating elements (50) of the heater assembly are formed by a plurality of electrically resistive traces printed on the ceramic substrate of the heater, see column 6 lines 28-39. This is strong evidence that modifying  as claimed would produce predictable result (e.g. apply heat at very precise and controlled locations along the heater assembly). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sherman by Booth such that the heater assembly includes a heater having a ceramic substrate, and the plurality of heating elements (24a-d) of the heater assembly are formed by a plurality of electrically resistive traces printed on the ceramic substrate of the heater since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of applying heat at very precise and controlled locations along the heater assembly. 
In reference to claim 4, Sherman, Abeydunawardana, and Booth disclose the claimed invention.
Booth teaches that in the art of heater assemblies that it is known to provide a plurality of electrical conductors (48) are formed by a plurality of electrically conductive traces printed on the ceramic substrate of the heater, see column 6 lines 32-34. Accordingly, when modifying Sherman by Booth such that the heater included a ceramic substrate as applied to claim 3 supra, the combination would also include the conductors (42) of Sherman being formed by a plurality of electrically conductive traces printed on the ceramic substrate of the heater as taught by Booth.
In reference to claim 7, Sherman, Abeydunawardana, and Booth disclose the claimed invention.
Sherman as modified supra fails to explicitly disclose an electrical power of a first heating element of the plurality of heating elements that is aligned with an end cavity of the plurality of cavities is greater than an electrical power of a second heating element of the plurality of heating elements that is aligned with a central cavity of the plurality of cavities.
However Sherman does disclose that each individual heating element 24a-d can be individually activated in order to remove frozen liquid adhering to specific cavities [0072]. Sherman specifically provides the example of activating 24b and c while leaving heating elements 24a and d inactive and further discloses that all combination of triggering the heating elements is contemplated. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sherman such that an electrical power of 24a and d that is aligned with an end cavity is activated and the power of 24b and c that is aligned with a central cavity is inactive (active power >inactive power) in order to remove frozen liquid adhering to cavities 24a and d when cavities 24b and c are clear.
In reference to claim 8, Sherman, Abeydunawardana, and Booth disclose the claimed invention.
Sherman discloses an ice maker (10), comprising:
an ice mold (22) having an inner surface (32) and an outer surface (36), the inner surface of the ice mold is configured to retain water for forming ice cubes in the ice mold; and
a heater assembly (24) positioned on the outer surface (36) of the ice mold for supplying heat to ice cubes formed in the ice mold for releasing the ice cubes from the ice mold, the heater assembly includes a heater having a plurality of heating elements (24a-d) and at least one electrically conductive element (42), the heater is configured to generate heat when an electric current is supplied to the conductive element, wherein the ice mold (22) includes a plurality of ice cavities (34a-d) each shaped to form a respective ice cube in the ice mold, the heater includes the plurality of heating elements (24a-d) and each of the plurality of heating elements are aligned with an individual corresponding cavity (34a-d) of the plurality of cavities for supplying heat to ice cubes formed in the cavities for releasing the ice cubes from the ice mold [0053].
Sherman fails to disclose a heater having a ceramic substrate, the ceramic substrate has a plurality of electrically resistive trace thick film printed on the ceramic substrate and at least one electrically conductive trace thick film printed on the ceramic substrate. 
Booth teaches that it is known in the art of heater assemblies to provide the heater such that it includes a heater having a ceramic substrate, see column 5 lines 50-55, and a plurality of heating elements (50) of the heater assembly are formed by a plurality of electrically resistive traces printed on the ceramic substrate of the heater, see column 6 lines 28-39 and a plurality of electrical conductors (48) are formed by a plurality of electrically conductive traces printed on the ceramic substrate of the heater. This is strong evidence that modifying  as claimed would produce predictable result (e.g. apply heat at very precise and controlled locations along the heater assembly). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sherman by Booth such that the heater assembly includes a heater having a ceramic substrate, and the plurality of heating elements (24a-d) of the heater assembly are formed by a plurality of electrically resistive traces printed on the ceramic substrate of the heater and the conductors (42) of Sherman being formed by a plurality of electrically conductive traces printed on the ceramic substrate of the heater as taught by Booth since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of applying heat at very precise and controlled locations along the heater assembly. 
Sherman fails to disclose the ice making cavities formed as lobes. However, Abeygunawardana teaches that it is known in the art of ice makers to provide the ice making tray such that the cavities (144) are in the shape of lobes, see figures 3-4. This is strong evidence that modifying Sherman as claimed would produce predictable result (e.g. form ice within an ice maker). Further there is no evidence of record that the particular shape of the ice making tray is significant in any way. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sherman by Abeygundawardana such that the ice making cavities were formed as lobes since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of forming ice. Further, it has been held a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
In reference to claim 9, Sherman, Abeydunawardana, and Booth disclose the claimed invention.
Sherman discloses the heater assembly (24) is positioned along an underside of the ice mold (note side 36 is an underside of mold 22) [0051].
In reference to claim 12, Sherman, Abeydunawardana, and Booth disclose the claimed invention.
Sherman discloses an ice maker (10), comprising:
an ice mold (22 having an inner surface (32) and an outer surface (36), the inner surface of the ice mold is configured to retain water for forming ice cubes in the ice mold, the ice mold includes a plurality of ice cavities (34d) each shaped to form a respective ice cube in the ice mold; and
a heater (24) positioned on the outer surface (36) of the ice mold, the heater includes a plurality heating elements (24a-d) and a plurality of electrically conductive elements (42), the heater is configured to generate heat when an electric current is supplied to the electrically resistive traces, the plurality of electrically resistive traces are spaced along a length of the ice mold such that each of the plurality of the heater elements (24a-d) are aligned with a corresponding cavity of the plurality of cavities (34a-d) for supplying heat to ice cubes formed in the cavities for releasing the ice cubes from the ice mold [0054], the plurality of conductive elements extend between respective pairs of the plurality of cavities (34a-d) and electrically connect the plurality of heating elements (24a-d), see figure 6.
Sherman fails to disclose the heater includes a ceramic substrate having a plurality of electrically resistive traces positioned on the ceramic substrate and a plurality of electrically conductive traces positioned on the ceramic substrate.
Booth teaches that it is known in the art of heater assemblies to provide the heater such that it includes a heater having a ceramic substrate, see column 5 lines 50-55, and a plurality of heating elements (50) of the heater assembly are formed by a plurality of electrically resistive traces printed on the ceramic substrate of the heater, see column 6 lines 28-39 and a plurality of electrical conductors (48) are formed by a plurality of electrically conductive traces printed on the ceramic substrate of the heater. This is strong evidence that modifying  as claimed would produce predictable result (e.g. apply heat at very precise and controlled locations along the heater assembly). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sherman by Booth such that the heater assembly includes a heater having a ceramic substrate, and the plurality of heating elements (24a-d) of the heater assembly are formed by a plurality of electrically resistive traces printed on the ceramic substrate of the heater and the conductors (42) of Sherman being formed by a plurality of electrically conductive traces printed on the ceramic substrate of the heater as taught by Booth since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of applying heat at very precise and controlled locations along the heater assembly. 
Sherman fails to disclose the ice making cavities formed as lobes. However, Abeygunawardana teaches that it is known in the art of ice makers to provide the ice making tray such that the cavities (144) are in the shape of lobes, see figures 3-4. This is strong evidence that modifying Sherman as claimed would produce predictable result (e.g. form ice within an ice maker). Further there is no evidence of record that the particular shape of the ice making tray is significant in any way. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sherman by Abeygundawardana such that the ice making cavities were formed as lobes since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of forming ice. Further, it has been held a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
In reference to claim 13, Sherman, Abeydunawardana, and Booth disclose the claimed invention.
Sherman discloses the heater assembly (24) is positioned along an underside of the ice mold (note side 36 is an underside of mold 22) [0051].

Response to Arguments
Applicant’s arguments, see page 7, filed May 24, 2022, with respect to withdrawn claim 7 reading on the elected invention have been considered and found persuasive. Examination of claim 7 has been addressed in the Office action supra.
Applicant’s arguments with respect to claims 1-4, 8-10, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763